DECISION AND ORDER

VICTOR MARRERO, District Judge.
On April 11, 2013, plaintiff and counterclaim defendant Kolel Beth Yechiel Mechil (“Kolel Beth”) filed the complaint in this action seeking a monetary judgment against John Hancock Life Insurance Company (“John Hancock”) in the amount of $10,000,000.00, representing the death benefit for the John Hancock policy number 181466 insuring the life of Edith Gold-stein (the “Goldstein JH Policy”) (Dkt. No. 1).
On April 23, 2013, Kolel Beth moved for specific performance by order to show cause directing John Hancock to immediately pay to Kolel Beth the death benefit on the Goldstein JH Policy (Dkt. No. 3).
On May 6, 2013, counsel for YLL Irrevocable Trust (‘YLL”) and Kochav S.A.R.L. (“Kochav”) sought permission to appear as intervenors and have their third-party complaint filed (Dkt. No. 5) (the “Motion to Intervene”).
On May 10, 2013, John Hancock filed an answer, counterclaim, and third-party complaint for interpleader relief naming YLL, Kochav, and Wilmington Savings Fund Society, FSB (“Wilmington”) as third-party defendants (Dkt. No. 16) and subsequently served Wilmington (Dkt. No. 19) as well as YLL and Kochav (Dkt. Nos. 20-21) with its answer, counterclaim, and third-party complaint for interpleader relief.
On August 30, 2013, the United States Court of Appeals for the Second Circuit affirmed this Court’s Decision and Order dated July 27, 2013 which granted a motion by Kolel Beth to confirm an arbitration award (the “Arbitration Award”) that *413Kolel Beth had obtained against YLL and Kochav (the “Second Circuit Decision”).
By Order dated September 4, 2013, 946 F.Supp.2d 353 (S.D.N.Y.2013), this Court, on the authority of the Second Circuit’s ruling confirming the Arbitration Award, granted Kolel Beth’s motion and directed John Hancock to pay the death benefit on the Goldstein JH Policy, plus interest, to Kolel Beth (the “September 4 Order”) (Dkt. No. 27).
On September 5, 2013, John Hancock requested rehearing and/or reconsideration and modification of the September 4 Order to include an order of interpleader relief (Dkt. No. 29). By letters dated September 4, 2013 (Dkt. Nos. 28 & 30) and September 9, 2013 (Dkt. No. 32), YLL and Kochav objected to the Court’s September 4 Order, arguing that the Arbitration Award was preliminary.
Having reviewed and fully considered the submissions by the parties in connection with the underlying action and the September 4 Order, and in light of the Second Circuit Decision, the Court hereby concludes that YLL and Kochav’s Motion to Intervene (Dkt. No. 5) is futile under the present circumstances and is therefore DENIED. Further, the Court is persuaded that John Hancock is entitled to inter-pleader relief and therefore John Hancock’s motions for interpleader relief (Dkt. No. 25) and for rehearing and/or reconsideration and modification of the September 4 Order (Dkt. No. 29) are hereby GRANTED.
Accordingly, it is hereby

ORDER

ORDERED that the motion of YLL Irrevocable Trust and Kochav S.A.R.L. seeking permission to appear as intervenors is hereby (Dkt. No. 5) DENIED;
ORDERED that the motions of John Hancock for interpleader relief (Dkt. No. 25) and for rehearing and/or reconsideration and modification of the September 4 Order (Dkt. No. 29) are hereby GRANTED to the extent provided for below; and it is further
ORDERED that John Hancock immediately pay to the Clerk of this Court $10,233,972.02, representing the death benefit for the Goldstein JH Policy, plus 3.5 percent interest from the date of death through September 11, 2013, which funds shall be wired by John Hancock to the attention of:
United States District Court
Southern District of New York
Routing Number: 021030004
Agency Locator: 4654
and it is further
ORDERED that, upon such payment to Clerk of Court, John Hancock is released, discharged, and acquitted of and from any liability of any kind or nature whatsoever arising from the Goldstein JH Policy or its death benefit, or from John Hancock’s compliance with this Court’s orders in this action; and it is further
ORDERED that Kolel Beth, YLL, Ko-chav, and Wilmington specifically are permanently restrained and enjoined from instituting any lawsuit against John Hancock arising from the Goldstein JH Policy or its death benefit, or from John Hancock’s compliance with this Court’s orders in this action.
SO ORDERED.